Continuation of 12.

NOTE:

Regarding the proposed amendments, the after final amendment raises new issues, but would overcome all of the rejections in the most recent final Office action. However, a decision on determining allowability could not be made within the guidelines of the pilot.  The nearest related art that turned up in the updated search has been attached.

Applicant’s further remarks are drawn to the proposed amendments, which have not been entered for the reasons given above.

/GEORGE GIROUX/Primary Examiner, Art Unit 2128